PER CURIAM:
William Hamilton petitions for a writ of mandamus claiming there was undue delay by the district court in disposing of his 28 U.S.C. § 2255 (2000) motion. The Government filed a response noting that on May 8, 2007, the district court entered an order disposing of several of Hamilton’s motions, dismissed many of his claims, and ordered that counsel be appointed and a hearing be held to consider one of Hamilton’s claims. In light of the court’s action, we deny as moot Hamilton’s petition for a writ of mandamus.*110* We also deny his motions for clarification and for summary judgment. We grant his motion to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.


 Hamilton also claims several pro se motions filed during his criminal proceedings remain pending. Those motions were disposed of by virtue of the criminal judgment.